Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.324 Filed 01/27/21 Page 1 of 12




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

CHERYL HALL, BRAD LaFUZE,
and MARTELL GRESHAM,

                  Plaintiff,
                                         Case No. 20-CV-10670
      vs.
                                         HON. GEORGE CARAM STEEH
WELLPATH,

              Defendant.
________________________________/

           OPINION AND ORDER ACCEPTING IN PART
         AND REJECTING IN PART MAGISTRATE JUDGE'S
          REPORT AND RECOMMENDATION [ECF No. 18]
   AND DENYING DEFENDANT’S MOTION TO DISMISS [ECF No. 10]

      Plaintiffs filed their amended class action complaint on May 4, 2020

against defendant Wellpath. Wellpath is a private, for-profit administrator

of health care services, including prescription medication services and

utilization management services, to 25 county jails in Michigan as well

hundreds more throughout the United States. The named plaintiffs were

incarcerated as pretrial detainees in the Grand Traverse County Jail and

the Wayne County Jail. The plaintiffs accuse Wellpath of causing

“systematic and unreasonable interruption, discontinuation, denial, and/or

delay of prescribed psychotropic medications to detainees with previously

diagnosed, serious mental health care conditions[.]” Plaintiffs allege that
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.325 Filed 01/27/21 Page 2 of 12




they suffered avoidable serious mental health crises during the initial

stages of their incarceration as a result of Wellpath’s corporate policies

relating to the administration of prescription mental health medications.

      The amended complaint avers the following counts: (1)

“Fifth/Fourteenth Amendments (as to pretrial-detainees), Monell Claim,

Denial of Due Process, Deliberate Indifference to Known Serious Medical

Needs” under 42 U.S.C. §§ 1983 and 1988; (2) “Monell Claim, Eighth

Amendment (as to convicted detainees), Cruel and Unusual Punishment,

Deliberate Indifference to Known Serious Medical Needs” under 42 U.S.C.

§§ 1983 and 1988; (3) “Substantive Due Process Violation, State Created

Danger” under 42 U.S.C. §§ 1983 and 1988; (4) “Fourteenth Amendment,

Denial of Procedural Due Process without Meaningful Opportunity to

Challenge Determination or be Heard Regarding Deprivation” under 42 4

U.S.C. §§ 1983 and 1988; and (5) “Common Law Negligence and Gross

Negligence[.]” (ECF No. 8). In the request for relief, plaintiffs seek an

order certifying one or more classes pursuant to Fed. R. Civ. P. 23.

Plaintiffs seek a declaratory order that Wellpath violated the constitutional

rights of plaintiffs and the class, and an order declaring Wellpath liable for

each cause of action. Plaintiffs further seek compensatory damages,

punitive and exemplary damages, attorney fees and costs, injunctive relief,


                                      -2-
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.326 Filed 01/27/21 Page 3 of 12




consequential damages and any other relief the court deems fair and

equitable.

      Wellpath filed a motion to dismiss Counts I, II, and V (ECF No. 10)

which was referred to the magistrate judge for a report and

recommendation. Magistrate Judge Patricia Morris issued a Report

recommending that the motion to dismiss be granted as to the claims for

injunctive relief and denied in all other respects (ECF No. 18). Wellpath

and plaintiffs filed timely objections to the Report and Recommendation

(“R&R”) (ECF No. 19 and 20). Each party responded to the other’s

objections (ECF No. 21 and 22). The Court has considered the arguments

made in the parties’ pleadings and does not believe it will be further aided

by oral argument.

      When ruling on objections to an R&R, the court conducts a de novo

review of the portions of the R&R to which a party has filed specific

objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Smith v.

Detroit Fed'n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

General objections, or ones that merely restate arguments previously

presented to the magistrate judge, are not valid objections and are

“tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App'x

354, 356 (6th Cir. 2001). In this case, Wellpath states three objections


                                     -3-
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.327 Filed 01/27/21 Page 4 of 12




and plaintiffs state four objections to the R&R.

I.    Wellpath’s Objection One - The R&R Failed to Consider all Evidence
      Advanced in Support of Defendant’s Motion to Dismiss Plaintiffs’
      Deliberate Indifference Claims

      Defendant’s first objection is that the Magistrate Judge did not

analyze or address defendant’s written policies before concluding that

plaintiffs stated a claim of deliberate indifference. Plaintiffs’ deliberate

indifference claims are brought under a Monell theory of liability. Plaintiffs

allege that they were injured because Wellpath’s policies systematically led

to a discontinuity of care for previously prescribed psychotropic

medications for unreasonable amounts of time. To state a Monell claim,

“[t]he plaintiff must plead and prove an injury caused by an action taken

pursuant to some official policy or custom.” Thomas v. Coble, 55 Fed.

Appx. 748, 748-749 (6th Cir. 1995) (citing Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 691 (1978)).

      In one allegation, the First Amended Complaint avers that “as a

matter of policy, practice, and/or custom Wellpath initially refuses to provide

prescribed, clinically indicated psychotropic medications to detainees and

inmates if their prescriptions are not listed on its formulary” (ECF No. 8,

PageID.64). In support, plaintiffs allege that Cheryl Hall was informed by

Wellpath’s staff that she did not receive her mental health medications


                                      -4-
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.328 Filed 01/27/21 Page 5 of 12




because they were not on the company’s formulary (ECF No. 8, Pg.ID.79,

¶127). The Magistrate Judge looked at these allegations in the First

Amended Complaint, which refer to the policies, practices and/or customs

of Wellpath, and concluded that plaintiffs stated a viable claim for deliberate

indifference (ECF No. 18, PageID.258-259).

      Defendant’s arguments about the sufficiency of evidence and the

legality of its policies are better suited to a motion for summary judgment.

The court overrules defendant’s first objection to the R&R and concludes

that plaintiffs have stated causes of action for deliberate indifference to

their known serious medical needs.

II.   Wellpath’s Objection Two – The R&R Erred in not Dismissing
      Plaintiffs’ Eighth Amendment Claim

      Plaintiffs bring two different claims for deliberate indifference to their

known serious medical needs: one alleges a violation of substantive due

process under the Fourteenth Amendment and the other alleges violation

of the Eighth Amendment’s prohibition on cruel and unusual punishment.

The Eighth Amendment protects convicted prisoners, City of Revere v

Massachusetts Gen. Hosp,. 463 U.S. 239, 244 (1983), while the claims of

pre-trial detainees are protected under the Fourteenth Amendment.

Richko v. Wayne Co., Mich., 819 F.3d 907, 915 (6th Cir. 2016) (citation

omitted) (“under the Fourteenth Amendment, pretrial detainees are ‘entitled
                                      -5-
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.329 Filed 01/27/21 Page 6 of 12




to the same Eighth Amendment rights as other inmates’”).

       Defendant argues that Count II of the First Amended Complaint,

asserting a claim of deliberate indifference under the Eighth Amendment,

should have been dismissed. However, Count II alleges a Monell claim for

violations of convicted detainees’ rights under the Eighth Amendment.

Named plaintiff Mr. Lafuze is described as having been incarcerated as

both a pre-trial detainee and a convicted detainee, as such he is entitled to

the protections of the Eighth Amendment. The court finds that the

Magistrate Judge did not err and overrules defendant’s objection.

III.   Wellpath’s Objection Three - The R&R Erred in Concluding that the
       Medical Malpractice Pre-Suit Requirements in Federal Court are
       Procedural and not Substantive and are not a Basis for Dismissal for
       Failing to Comply

       The Magistrate Judge considered whether the state law requirement

of an affidavit in medical malpractice cases is required for negligence and

gross negligence claims brought in federal court under diversity jurisdiction.

The Magistrate Judge followed the court’s reasoning in Long v. Adams, 411

F.Supp.2d 701, 709 (E.D.Mich. 2006). There, the court held that

“Michigan’s heightened pleading requirements for medical malpractice

cases do not apply to cases filed in federal court invoking the Court’s

diversity jurisdiction[.]”


                                     -6-
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.330 Filed 01/27/21 Page 7 of 12




      The affidavit of merit requirement is designed to prevent frivolous

medical malpractice claims. Dorris v. Detroit Osteopathic Hosp.

Corp., 460 Mich. 26, 47 (1999). The Magistrate Judge recognized

that “[t]he federal district courts in Michigan appear to be split on

whether Michigan's medical malpractice statutory requirements [which

include the filing of an affidavit of merit] are substantive or procedural

in nature.’” Colen v. Corizon Med. Servs., 2018 WL 1477664, at *17–

18 (E.D. Mich. Mar. 27, 2018) (comparing cases and declining

supplemental jurisdiction over claim); Moore v. Kulkarni, 2019 WL

4312135, at *8-9 (E.D. Mich. May 31, 2019) (noting federal district

court split in Michigan but avoiding resolution based on recommended

dismissal of federal claims and further recommended decline of

supplemental jurisdiction over state law claims).

      Following a thorough analysis, the Magistrate Judge concluded

that the affidavit of merit requirement is procedural because a failure

to file an affidavit results in the action being dismissed without

prejudice. The action may then be re-filed within the limitations

period. Therefore, the requirement of the affidavit does not alter the

elements of the cause of action and is not substantive. The court is

                                    -7-
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.331 Filed 01/27/21 Page 8 of 12




persuaded that the Magistrate Judge correctly concluded that the

affidavit of merit required by state law is procedural and is not required

for medical malpractice claims sounding in negligence or gross

negligence brought before the court under diversity jurisdiction.

Defendant’s objection is overruled.

IV.   Plaintiffs’ Objection One - Plaintiffs’ Requests for Prospective
      Injunctive Relief Should Not Be Dismissed Because Special
      Mootness Rules Have Been Established for Class Actions, and
      Plaintiffs’ Request for Injunctive Relief Springs from Inherently
      Transitory Injuries that would Necessarily Evade Review

      Plaintiffs object to the recommendation that their request for

injunctive relief is rendered moot because each of the named plaintiffs was

eventually released from the county jail and is no longer under the medical

care of Wellpath employees. To establish standing, plaintiffs invoke the

“inherently transitory” exception often applied in class actions. Courts

have applied the “inherently transitory” exception in class action cases

where “1) the injury is so ‘transitory’ that it would likely evade review by

becoming moot before the district court could rule on class certification and

2) it is certain that other class members are suffering the injury. An injury

is considered ‘transitory’ if there is ‘uncertainty about how long an injury

caused by ongoing conduct will persist.’” Allen v. Ohio Civ. Serv. Emples.

Ass’n AFSCME, Local 11, 2020 WL 1322051, *6 (S.D. Ohio March 20,

                                      -8-
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.332 Filed 01/27/21 Page 9 of 12




2020) (quoting Wilson v. Gordon, 822 F.3d 934, 945 (6th Cir. 2016)).

      Plaintiffs refer to the inherently transitory nature of being denied

psych meds in county lockups. The First Amended Complaint alleges that

“[c]ontinuity of care with prescribed psychotropic medications is particularly

important because of the injuries that can occur within a very short period

of time following incarceration.” (ECF No. 8, Pg.ID.74, ¶77).

Furthermore, the nature of county jails and lockups, pursuant to Michigan

law, is that they are only utilized to house prisoners with relatively short

sentences of less than a year, but more frequently for days or weeks prior

to arraignment, sentencing, or a transfer to an MDOC prison.

      Plaintiffs’ First Amended Complaint claims that the alleged violations

were recurring and affecting inmates in every county jail where Wellpath

operates. “[T]he essence of the [inherently transitory] exception is

uncertainty about whether a claim will remain alive for any given plaintiff

long enough for a district court to certify the class.” Wilson v. Gordon, 822

F.3d at 946 (citing Olson v. Brown, 594 F.3d 577, 582 (7th Cir.2010)).

This court finds that plaintiffs, the proposed class representatives, have

adequately alleged a basis for seeking injunctive relief based on

contemporaneous and recurring violations by Wellpath for purposes of

surviving a motion to dismiss.


                                      -9-
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.333 Filed 01/27/21 Page 10 of 12




       Plaintiffs’ first objection is sustained.

 V.    Plaintiffs’ Objection Two – The Magistrate Judge Did Not Apply the
       Applicable Mootness Standard of Review, which Places the Burden
       on the Defendant to Demonstrate that There Is No Reasonable
       Expectation that the Alleged Violations Will Recur and that Interim
       Events Have Completely and Irrevocably Eradicated the Effects of
       the Alleged Violation

       Plaintiffs object to the dismissal of the claim for injunctive relief by

 Lafuze and Gresham in particular because they are repeat offenders who

 suffer from mental illness, have been incarcerated in county jails on

 numerous occasions, and are likely to experience recurring violations by

 Wellpath (ECF. No. 8, ¶ 206, ¶ 265). Plaintiffs contend it is reasonable to

 expect that they will again be incarcerated in a county jail and impacted by

 Wellpath’s policies, practices and customs.

       Having already found that plaintiffs may pursue their claims for

 injunctive relief, the court does not need to further address this objection.

 VI.   Plaintiffs’ Objection Three - If the Court Determines that the Named
       Plaintiffs’ Claims Are Insufficient to Represent the Class in Pursuing
       Injunctive Relief, the Correct Course of Action is to Dismiss Plaintiffs’
       Claims for Injunctive Relief without Prejudice, thereby Providing
       Plaintiffs with an Opportunity to Move to Amend and Cure by Adding
       a Named Plaintiff Whose Injunctive Claims Are Not Moot

       This objection is also moot in light of the court’s finding that plaintiffs

 may proceed with their request for injunctive relief.




                                        - 10 -
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.334 Filed 01/27/21 Page 11 of 12




 VII.   Plaintiffs’ Objection Four - Plaintiffs’ Negligence Claims Do Not
        Necessarily Sound in Medical Malpractice

        Plaintiffs take issue with the Magistrate Judge’s finding that their

 negligence and gross negligence claims in Count V necessarily sound in

 medical malpractice. Plaintiffs point out that in each of its contracts with

 county governments, Wellpath expressly states that it is not a licensed

 medial provider or professional. As Wellpath explains, this is because it

 does not practice medicine as a corporation but rather it contracts with

 licensed professionals who provide medical services under its supervision.

        Michigan courts have held that the provision of “medical care at the

 time the alleged negligence occurred means that the plaintiff’s claim may

 possibly sound in medical malpractice; it does not mean that the plaintiff's

 claim certainly sounds in medical malpractice.” Bryant v. Oakpointe Villa

 Nursing Ctr., Inc., 471 Mich. 411, 421 (2004). “The determination whether

 a claim should be treated as a medical malpractice claim or an ordinary

 negligence claim depends on whether the facts allegedly raise issues that

 are within the common knowledge and experience of the jury or,

 alternatively, raise questions involving medical judgment.” Eubanks v.

 Henry Ford Hosp., 2002 WL 1999759, *2 (Mich. Ct. App. Aug. 27, 2002).




                                       - 11 -
Case 2:20-cv-10670-GCS-PTM ECF No. 23, PageID.335 Filed 01/27/21 Page 12 of 12




        The Magistrate Judge concluded that whether Wellpath’s

 “determinations were made in a sweeping manner” pursuant to their

 policies or by individual medical staff, the propriety of continuing or denying

 prescription medications lies beyond the ken of the jury” (ECF No. 18,

 PageID.262). The Court agrees that this conclusion and the analysis that

 led to it is sound. Of course, should the evidence support a contrary

 conclusion, Fed. R. Civ. P. 54(b) provides that an order or decision other

 than a final judgment “may be revisited at any time before the entry of a

 judgment adjudicating all the claims and all the parties’ rights and

 liabilities.”

        Plaintiffs’ objection is overruled.

        Now, therefore,

        IT IS HEREBY FURTHER ORDERED that the Report and

 Recommendation [ECF No. 18] is accepted in part and rejected in part.

        IT IS HEREBY FURTHER ORDERED that defendant’s motion to

 dismiss [ECF No. 10] is DENIED.

 Dated: January 27, 2021
                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE




                                        - 12 -
